OPINION — AG — (1) UNDER THE PROVISIONS OF 21 O.S. 1971 61.1 [21-61.1], AND FOR PURPOSE OF CALCULATING THE DATE OF DISCHARGE, A JUDGMENT AND SENTENCE WHICH SPECIFIES THAT THE SENTENCE IS TO RUN CONCURRENTLY WITH A PRIOR UNCOMPLETED SENTENCE SHALL COMMENCE ON THE DATE IT IS RECEIVED AT THE STATE PENAL INSTITUTION, AND (2) WHERE CONCURRENT SENTENCES ARE IMPOSED FOR TWO(2) OR MORE CRIMES IN THE SAME PROCEEDINGS OR COURT OR IN DIFFERENT PROCEEDINGS OR COURTS, THE SENTENCES RUN TOGETHER DURING THE TIME THAT THE PERIODS OVERLAP; AND THE NEW OR LONGER TERM DOES NOT TERMINATE AT THE SAME TIME AS THE PRIOR OR SHORTER TERM. CITE: 21 O.S. 1979 Supp., 61.1 [21-61.1], 57 O.S. 1971 138 [57-138] (JANET L. COX)